Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, lines 2-3, " greater than a surface area of the surface of each of the third surfaces " should read - - greater than a surface area of the surface of each of the second pads- -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2020/0029439) in view of Ye (US 20180061367).
Regarding claim 1, Zhang teaches a display device (Fig. 1-6E, [0034-0084]) comprising: 

a second substrate (the upper substrate in Fig. 3, [0058]) disposed on the first substrate (the lower substrate in Fig. 3, [0058]); 
an image display layer ([0057-0058]); 
a plurality of first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042], 120 could be a gate line and/or a data line) electrically connected to the gate lines ([0042]), respectively, wherein the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]) further protrude outward than a first side surface of the first substrate (the left side surface of the lower substrate in Fig. 2-3, [0058]); 
a gate driver (300 and 400 in Fig. 3, [0042, 0046-0047], since 120 could be a gate line, the 300 and 400 could be a gate driver) facing the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]); and 
a first adhesive (the 200 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054, 0069], 200 include a conductive adhesive layer 210 and an adhesive layer 220, the conductive adhesive layer 210 includes a plurality of conductive adhesive strips 211 spaced apart from one another, and a portion of the adhesion layer 220 corresponding to the conductive adhesive strip 211 is electrically conductive to connect the signal line 120 to the flexible circuit board 300) disposed between the gate driver (300 and 400 in Fig. 3, [0042, 0046-0047]) and the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]), 

a first conductive film (the 220 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]); and 
a plurality of first conductive patterns (the 210/211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) disposed between the first conductive film  (220 in Fig. 1A and 3, [0050-0054]) and the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]) to respectively overlap (Fig. 1A-4) the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]).
Zhang does not explicitly teach that the plurality of gate lines extending in a first direction, the plurality of data lines extending in a second direction crossing the first direction, the plurality of pixels connected to the gate lines to the data lines, and the image display layer disposed between the first substrate and the second substrate.
Ye teaches that (Fig. 1-4, [0037-0070]) a plurality of gate lines (GL in Fig. 2-3, [0041]) extending in a first direction (DR2 in Fig. 2-3), a plurality of data lines (DL in Fig. 2-3, [0041]) extending in a second direction (DR1 in Fig. 2-3) crossing the first direction (DR2 in Fig. 2-3), a plurality of pixels (PX in DR2 in Fig. 2-3) connected to the gate lines (Fig. 2-3) to the data lines (Fig. 2-3), an image display layer (300 in Fig. 3, [0037]) disposed between a first substrate and a second substrate (Fig. 4), a plurality of first pads (GP in Fig. 3) and a gate driver (510/500 in Fig. 1 and 3, [0048]) electrically connected to the gate lines 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ye for the system of Zhang such that in the system of Zhang, the plurality of gate lines extending in a first direction, the plurality of data lines extending in a second direction crossing the first direction, the plurality of pixels connected to the gate lines to the data lines, the image display layer disposed between the first substrate and the second substrate, the plurality of first pads and the gate driver electrically connected to the gate lines are disposed along a short edge of the first substrate parallel to the second direction, and the plurality of second pads and a data driver electrically connected to the data lines are disposed along a long edge of the first substrate parallel to the first direction. The motivation is to provide a LCD display with improved quality and reduced bezel area (Ye, [0107, 0052, 0073]).

Regarding claims 2-5 and 16, Zhang also teaches the following elements:
(Claim 2) the first conductive film (the 220 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) extends in a direction (the vertical direction in Fig. 1B) parallel to the short edge (Fig. 1B) of the first substrate (the lower substrate in Fig. 3, Fig. 1B, [0058]) with a rectangle shape (Fig. 1B), and the plurality of first conductive patterns (the 210/211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) are spaced apart from each other (Fig. 4A, Fig. 1B) in the direction (the vertical direction in Fig. 1B) parallel to the short edge (Fig. 1B) of the first substrate (the lower substrate in Fig. 3, Fig. 1B, [0058]). As stated in the rejection of claim 1 above, Zhang in view of 
(Claim 3) a surface (Fig. 3-4A) of each of the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]) faces (Fig. 3-4A) a surface (Fig. 3-4A) of a corresponding one of the first conductive patterns (the 210/211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) and contacts (Fig. 3-4A) the surface (Fig. 3-4A) of the corresponding one of the first conductive patterns (the 210/211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]).
(Claim 4) the surface (Fig. 3-4A) of the corresponding one of the first conductive patterns (the 210/211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) has a surface area greater (Fig. 3-4A) than a surface area (Fig. 3-4A) of the surface of each of the first pads (the end portions of 120 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]).
(Claim 5) the first conductive patterns (the 211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) are electrically insulated from each other (Fig. 4A).
(Claim 16) each of the first conductive patterns (the 211 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) comprises silver (Ag) ([0066]).

Regarding claims 9, as stated in the rejection of claim 1 above, Zhang in view of Ye already teaches that the plurality of gate lines extending in a first direction, the plurality of data lines extending 

Regarding claims 10-13, Zhang also teaches the following elements:
(Claim 10) the second adhesive (the 200 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054, 0069]) comprises; a second conductive film (the 220 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) extending in a direction parallel to the long edge of the first substrate (Fig. 1B and Fig. 3); and a plurality of second conductive patterns (the 210/211 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) disposed on the 
(Claim 11) a surface (Fig. 3-4A) of each of the second pads (the end portions of 120 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]) faces a surface of a corresponding one of the second conductive patterns (the 210/211 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) and contacts the surface of the corresponding one of the second conductive patterns (the 210/211 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]).
(Claim 12) the surface  (Fig. 3-4A) of the corresponding one of the second conductive patterns (the 210/211 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) has a surface area greater   (Fig. 3-4A) than a surface area (Fig. 3-4A) of the surface of each of the second pads (the end portions of 120 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 3-4A, [0042]).
(Claim 13) the second conductive patterns (the 210/211 corresponding to the 103 adjacent to the long edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) are electrically insulated from each other (Fig. 3-4A).

Claims 6-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ye as applied to claim 1 and 10 above, and further in view of Kim (US 2018/0173042).
Regarding claims 6-8 and 14-15, as stated in the rejection of claim 1 above, Zhang in view of Ye already teaches that the plurality of gate lines extending in a first direction, the plurality of data lines extending in a second direction crossing the first direction, the plurality of first pads and the gate driver electrically connected to the gate lines are disposed along a short edge of the first substrate parallel to the second direction, and the plurality of second pads and the data driver electrically connected to the data lines are disposed along a long edge of the first substrate parallel to the first direction. Zhang also teaches the first conductive film (the 220 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054]) contacts the gate driver (300 and 400 in Fig. 3, [0042, 0046-0047]), the gate driver (300 and 400 in Fig. 3, [0042, 0046-0047], when the 120 is a gate line) comprises a first flexible circuit board (300 in Fig. 3, [0042, 0046-0047]); at least one first connection pad (Fig. 3, [0059], the inherent connecting pad of 300 used to electrically connect 220 in Fig. 3) of the first flexible circuit board (300 in Fig. 3, [0042, 0046-0047]), which faces (Fig. 3, [0059]) the first side surface (the left side surface of the lower substrate in Fig. 3, [0058]); and a first driving chip (400 in Fig. 3) mounted on the first flexible circuit board (300 in Fig. 3, [0042, 0046-0047]), the data driver (300 and 400 in Fig. 3, [0042, 0046-0047], when the 120 is a data line) comprises a second flexible circuit board (300 in Fig. 3, [0042, 0046-0047]); at least one second connection pad (Fig. 3, [0059], the inherent connecting pad of 300 used to electrically connect 220 in Fig. 3) of the second flexible circuit board (300 in Fig. 3, [0042, 0046-0047]), which faces (Fig. 3, [0059]) the second side surface (the lower side surface of the lower 
Kim teaches the following elements (Fig. 2-3, [0084-0095], the connecting portion 120 is included in the gate pattern in the present exemplary embodiment, the connecting portion 120 may be included in the data pattern instead of the gate pattern):
(Claim 6) a first conductive film (330 in Fig. 2-3, [0085-0086, 0093-0094]) comprises a plurality of conductive balls (332 in Fig. 3, [0093]);
(Claim 7) a plurality of first connection pads (420 in Fig. 3, [0086]) disposed on a surface (Fig. 3) of a first flexible circuit board (400/410 in Fig. 3), to overlap (Fig. 2-3) first pads (the end portion of 120 in Fig. 2-3) and first conductive patterns (320, or 320 and 310 in Fig. 2-4B);
(Claim 8) the conductive balls (332 in Fig. 3, [0093]) disposed between the first conductive patterns (320, or 320 and 310 in Fig. 2-4B) and the first connection pads (420 in Fig. 3, [0086]) among the plurality of conductive balls (332 in Fig. 3, [0093]) contact each other (Fig. 3) to electrically connect the first conductive patterns and the first connection pads to each other (Fig. 3, [0093-0094]).
(Claim 14) the second conductive film (330 in Fig. 2-3, [0098, 0085-0086, 0093-0094], when the 120 is included in the data pattern) comprises a plurality of conductive balls therein (332 in Fig. 3, [0093]).
(Claim 15) a plurality of second connection pads (420 in Fig. 3, [0098, 0086], when the 120 is included in the data pattern) disposed on a surface (Fig. 3) of a second flexible circuit board (400/410 in Fig. 3), to overlap (Fig. 2-3) second pads (the end portion of 120 in Fig. 2-3, when the 120 is included in the data pattern) and second conductive patterns (320, or 320 and 310 in Fig. 2-4B);

(Claim 6) the first conductive film comprises a plurality of conductive balls;
(Claim 7) a plurality of first connection pads disposed on a surface of the first flexible circuit board, which faces the first side surface, to overlap the first pads and the first conductive patterns;
(Claim 8) the conductive balls disposed between the first conductive patterns and the first connection pads among the plurality of conductive balls contact each other to electrically connect the first conductive patterns and the first connection pads to each other;
(Claim 14) the second conductive film comprises a plurality of conductive balls therein;
(Claim 15) a plurality of second connection pads disposed on a surface of the second flexible circuit board, which faces the second side surface, to overlap the second pads and the second conductive patterns.
The motivation is to prevent an electrical contact failure (Kim, [0094]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ye as applied to claim 1 above, and further in view of Lee (US 2006/0061711).
Regarding claim 17, Zhang teaches the first adhesive (the 200 corresponding to the 103 adjacent to the short edge of the substrate in Fig. 1B, Fig. 1A-4B, [0050-0054, 0069]) is attached to (Fig. 3) the first side surface of the first substrate (the left side surface of the lower substrate in Fig. 3, [0058]). Zhang does not teach that a color filter disposed between the first substrate and the image display layer, wherein the first adhesive is attached to a side surface of the color filter.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Lee for the system of Zhang in view of Ye such that in the system of Zhang in view of Ye, a color filter disposed between the first substrate and the image display layer, a side surface of the color filter is attached to the first side surface of the first substrate, therefore, the first adhesive is attached to a side surface of the color filter. The motivation is to provide a display substrate capable of improving an image display quality (Lee, [0009, 0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/Shan Liu/
Primary Examiner, Art Unit 2871